Title: From Thomas Jefferson to Robert R. Livingston, 4 February 1791
From: Jefferson, Thomas
To: Livingston, Robert R.



Dear Sir
Philadelphia Feb. 4. 1791.

Unremitting business since the meeting of Congress has obliged me to a rigorous suspension of my correspondencies, and this is the first day I find myself at liberty to resume them, and to acknowledge the receipt of your favor of Dec. 10. The drawings &c. were immediately laid before the board of arts, who, adhering to a general rule, desire a model of your invention and a more ample description, as also more complete drawings. In the mean time a bill is prepared for altering this whole train of business and putting it on a more easy footing; this has rendered me the less uneasy under the delay of my answer. I am glad that the experiment you have tried has verified your calculations. The diminution of friction is certainly one of the most desireable reformations in mechanics. Could we get rid of it altogether we should have the perpetual motion. I was afraid that using a fluid for a fulcrum, the pivot (for so we may call them) must be of such a diameter as to lose what had been gained. I shall be glad to hear the event of any other experiments you may make on this subject.—On that of weight and measures I shall certainly be glad to have a communication of your ideas, and the rather as you suggest they would be so totally different from what has been proposed. It may seem as imprud[ent] as improper to provoke letters from you, when I am  obliged to ask such indulgencies as to the time of answering. But the truth is I shall always be glad to hear from you and to have your ideas, which are always valuable, and I will answer you when I can. You have too much experience of the obstacles to an exact correspondence in such an office as I hold, to refuse me this indulgence. Are the people in your quarter as well contented with the proceedings of our government, as their representatives say they are? There is a vast mass of discontent gathered in the South, and how and when it will break god knows. I look forward to it with some anxiety. Adieu, my dear Sir, Your affectionate humble servt,

Th: Jefferson

